PER CURIAM:*
James O. Ogle stands convicted of money laundering offenses and appeals his sentence imposed following our remand in United States v. Ogle, 328 F.3d 182 (5th Cir.2003). He argues that the district court erred in determining that he was ineligible for a three-level reduction in his offense level under U.S.S.G. § 2Xl.l(b)(l), (2). We hold, however, that the district *997court did not clearly err when it found that the substantive offense of money laundering was substantially completed but for the intercession of law enforcement; therefore, Ogle is not entitled to the reduction. See U.S.S.G. § 2X1.1, comment, (backg’d) (2000); United States v. Waskom, 179 F.3d 303, 308-09 (5th Cir.1999); United States v. Knox, 112 F.3d 802, 813 (5th Cir.), vacated in part on other grounds, 120 F.3d 42, 43 (5th Cir.1997).
Ogle’s U.S.S.G. § 2S1.1 issues do not arise out of the correction of the sentence ordered by this court, and, therefore, we do not reach them. See United States v. Marmolejo, 139 F.3d 528, 531 (5th Cir.1998).
AFFIRMED; MOTION TO INCORPORATE GRANTED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.